Name: Commission Regulation (EC) No 2439/2000 of 3 November 2000 amending Regulation (EC) No 2225/2000 fixing the olive yields and oil yields for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: processed agricultural produce;  farming systems;  agricultural structures and production;  Europe
 Date Published: nan

 Avis juridique important|32000R2439Commission Regulation (EC) No 2439/2000 of 3 November 2000 amending Regulation (EC) No 2225/2000 fixing the olive yields and oil yields for the 1999/2000 marketing year Official Journal L 280 , 04/11/2000 P. 0038 - 0038Commission Regulation (EC) No 2439/2000of 3 November 2000amending Regulation (EC) No 2225/2000 fixing the olive yields and oil yields for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2702/1999(2), and in particular Article 5(11) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,Whereas:(1) Article 18 of Regulation (EEC) No 2261/84 provides that the olive yields and oil yields referred to in Article 5(7) of Regulation No 136/66/EEC are to be fixed by homogenous production zone on the basis of the figures supplied by producer Member States. The production zones were delimited by Commission Regulation (EC) No 2138/97 of 30 October 1997 delimiting the homogenous olive oil production zones(5), as last amended by Regulation (EC) No 2224/2000(6).(2) In point C ("Greece") of the Annex to Commission Regulation (EC) No 2225/2000(7), the figures giving the national average yields were omitted from the last line of the table. They should be added to it.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2225/2000 is amended as follows:In the last line of the table in point C ("Greece"), the following figures are added:- at the bottom of the third column ("kg olives/tree harvested"): "30,5",- at the bottom of the fourth column ("kg oil/100 kg olives"): "20,9".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 297, 31.10.1997, p. 3.(6) OJ L 253, 7.10.2000, p. 16.(7) OJ L 253, 7.10.2000, p. 24.